Name: Commission Implementing Regulation (EU) NoÃ 9/2013 of 9Ã January 2013 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Implementing Regulation
 Subject Matter: Africa;  international affairs
 Date Published: nan

 10.1.2013 EN Official Journal of the European Union L 5/1 COMMISSION IMPLEMENTING REGULATION (EU) No 9/2013 of 9 January 2013 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 872/2004 of 29 April 2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 14 September 2012, the Sanctions Committee of the United Nations Security Council established pursuant to resolution 1521 (2003) concerning Liberia decided to remove one person from the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. (3) Annex II to Regulation (EC) No 872/2004 should be updated with the latest information provided by Member States regarding the identification of competent authorities. (4) Annexes I and II should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 872/2004 is amended as follows: (1) Annex I is amended in accordance with Annex I to this Regulation. (2) Annex II is replaced by Annex II to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Brussels, 9 January 2013. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 162, 30.4.2004, p. 32. ANNEX I Annex I to Regulation (EC) 872/2004 is amended as follows: The following natural person shall be removed: Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: (a) Abengourou, CÃ ´te dIvoire (b) Ganta, Nimba County, Liberia. Nationality: Lebanese. Passports No: (a) 2210697 (Lebanese passport, valid 14.12.2010-14.12.2011), (b) 1622263 (Ordinary Lebanese passport, valid 24.4.2001-23.4.2006), (c) 004296/00409/00 (Togolese Diplomatic passport, valid 21.8.2002-23.8.2007), (d) 000275 (Liberian Diplomatic Passport, valid 11.1.1998- 10.1.2000), (e) 002414 (Liberian Diplomatic Passport, valid 20.6.2001- 19.6.2003), (f) D/001217 (Liberian Diplomatic Passport), (g) Diplomatic-2781 (Liberian Diplomatic Passport). Other information: (a) Ivorian Passport; no details available, (b) Owner of Mohamed and Company Logging Company. Date of designation referred to in Article 6(b): 23.6.2004. ANNEX II "ANNEX II Web sites for information on the competent authorities referred to in Articles 3(1), 3(2), 4(e), 5, 7, 8(1)(a), 8(1)(b), 8(2) and address for notifications to the European Commission BELGIUM http://www.diplomatie.be/eusanctions BULGARIA http://www.mfa.bg/en/pages/135/index.html CZECH REPUBLIC http://www.mfcr.cz/mezinarodnisankce DENMARK http://um.dk/da/politik-og-diplomati/retsorden/sanktioner/ GERMANY http://www.bmwi.de/DE/Themen/Aussenwirtschaft/aussenwirtschaftsrecht,did=404888.html ESTONIA http://www.vm.ee/est/kat_622/ IRELAND http://www.dfa.ie/home/index.aspx?id=28519 GREECE http://www.mfa.gr/en/foreign-policy/global-issues/international-sanctions.html SPAIN http://www.maec.es/es/MenuPpal/Asuntos/Sanciones%20Internacionales/Paginas/Sanciones_%20Internacionales.aspx FRANCE http://www.diplomatie.gouv.fr/autorites-sanctions/ ITALY http://www.esteri.it/MAE/IT/Politica_Europea/Deroghe.htm CYPRUS http://www.mfa.gov.cy/sanctions LATVIA http://www.mfa.gov.lv/en/security/4539 LITHUANIA http://www.urm.lt/sanctions LUXEMBOURG http://www.mae.lu/sanctions HUNGARY http://www.kulugyminiszterium.hu/kum/hu/bal/Kulpolitikank/nemzetkozi_szankciok/ MALTA http://www.doi.gov.mt/EN/bodies/boards/sanctions_monitoring.asp NETHERLANDS www.rijksoverheid.nl/onderwerpen/internationale-vrede-en-veiligheid/sancties AUSTRIA http://www.bmeia.gv.at/view.php3?f_id=12750&LNG=en&version= POLAND http://www.msz.gov.pl PORTUGAL http://www.min-nestrangeiros.pt ROMANIA http://www.mae.ro/node/1548 SLOVENIA http://www.mzz.gov.si/si/zunanja_politika_in_mednarodno_pravo/zunanja_politika/mednarodna_varnost/omejevalni_ukrepi/ SLOVAKIA http://www.foreign.gov.sk FINLAND http://formin.finland.fi/kvyhteistyo/pakotteet SWEDEN http://www.ud.se/sanktioner UNITED KINGDOM www.fco.gov.uk/competentauthorities Address for notifications to the European Commission European Commission Service for Foreign Policy Instruments (FPI) EEAS 02/309 B-1049 Brussels Belgium E-mail: relex-sanctions@ec.europa.eu"